DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkhalter (US Patent No. 2,708,780 A).
Burkhalter ‘780, as best illustrated in Fig. 1 (rotated through 180°) discloses a method for making a precast concrete module for use in a modular assembly for managing the flow of water beneath a ground surface, the method comprising the steps of:
regarding claim 15,
positioning a bulkhead (166) along a central longitudinal axis defined by a lower portion of a mold;

supporting a lid (48) on the at least two distal ends;
engaging the at least two opposing arms against;
introducing concrete into a void defined by the bulkhead and the mold;
allowing the concrete to harden;
rotating the at least two opposing arms to a second position; and
separating a formed module from the mold (inherent);
regarding claim 17,
	wherein the at least two opposing arms define at least one arm notched section (142) that defines at least one shoulder void to form at least one shoulder of the module;
regarding claim 18,
	wherein the at least one arm notched section is aligned with at least one bulkhead notched section defined by at least two side portions of the bulkhead (Fig. 1);
regarding claim 19,
wherein the at least two opposing arms are hingedly secured to the lower portion;
regarding claim 20,
	wherein the step of engaging the at least two opposing arms against the lid comprises engaging the at least two opposing arms against the lid with a fastening device and securing the at least two opposing arms with a plurality of latches (67, 68; Fig. 3); and




wherein the step of rotating the at least two opposing arms to a second position further comprises the step of unfastening the - 37 - HB: 4832-9827-8317.4Utility Patent Application Atty. Ref. No. 506679-90 fastening device and releasing the at least two opposing arms from the plurality of latches.

Allowable Subject Matter
Claims 1-14 are allowed.

Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
15 April 2021